DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The list(s) of references is/are of extensive length. Additionally, there exists a
significant lack of clarity as to how a large percent of the listed references could possibly
be material to patentability of the presently claimed invention. Forcing an examiner to
find a needle in a haystack is probative of bad faith (Molins PLC v. Textron, Inc., 48
F.3d 1172 (Fed. Cir. 1995)). Such acts of cloaking relevant references by inclusion in a
long list of citations may not comply with Applicant's duty of disclosure (Penn Yah
Boats’, Inc. v. Sea Lark Boats’, Inc., 359 F. Supp. 948 (S.D. Fla. 1972)). Similarly, failing
to highlight to an examiner buried references disclosing a particularly relevant
embodiment to the pending claims has been found to be misrepresentation, resulting in
holding patents unenforceable due to inequitable conduct (Golden Valley
Microwave Foods' Inc. v. Weayer Popcorn Co. Inc., 837 F. Supp. 1444, 1477 (N.D. Ind.
1992); Penn Yah Boats’, Inc. v. Sea Lark Boats’, Inc., 359 F. Supp. 948,965 (S.D. Fla.
1972)).
Each non-patent literature document listed in the information disclosure
statements and not crossed-through has been considered only to the extent of the title
of the document or, if lacking a title, the first word of the first page. Each foreign patent
document listed in the information disclosure statements and not crossed-through has
been considered only to the extent of the country from which the document originates
and the document number. Each communication from the U.S.P.T.O. or a foreign patent
authority, listed in the information disclosure statements, and not crossed-through has
been considered only to the extent of the application number, the country or authority
from which the communication originates, the communication type, and the date the
communication was mailed or, if a different date appears on the document instead of a
mailing date, the different date. Each document listed in the information disclosure
statements that is (1) not a U.S. Patent or U.S. Publication, (2) not covered by one of
the preceding sentences in this paragraph, and (3) not crossed-through has been
considered only to the extent of the first word of the first page.
If Applicant(s) desires Examiner perform further consideration of the references,
Applicant(s) must provide a concise explanation of why the information is being
submitted, how the information is understood to be relevant, and whether one or more
are highly relevant with pinpoint citations to specific pages and specific lines (See,
MPEP § 609.04(a)(III), final paragraph, Provision of these explanations with specific
citations to pages and lines is encouraged by the Office).
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Applicant is advised that should claim 1 be found allowable, claim 14 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kappus et al. (Pub # US 2018/0310111 A1), and further in view of Holzrichter et al. (US Patent #5,729,694).
Consider claim 1, Kappus et al. teaches a method comprising: creating haptic feedback using ultrasound comprising the steps of producing an acoustic field from a transducer array having known relative positions and orientations; defining a focus point having a known spatial relationship relative to the transducer array defining a path having a known spatial relationship relative to the transducer array in which the focus point will translate (Claim 13) [0188]; moving the focus point near the path so as to produce little audible sound [0175].
Kappus et al. does not teach wherein the path is approximated by approximation functions using curve fitting techniques with reduced high frequency content.
In the same field of endeavor, Holzrichter et al. teaches wherein the path is approximated by approximation functions using curve fitting techniques with reduced high frequency content (Column 8 lines 63 to Column 9 Lines 14) for the benefit of modified white-acoustic-noise.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the path is approximated by approximation functions using curve fitting techniques with reduced high frequency content as shown in Holzrichter et al., in Kappus et al. method for the benefit of modified white-acoustic-noise.
Consider claim 2, Kappus et al. clearly show and disclose the method, further comprising: moving the focus point near the path in a method selected to produce a smooth phase function for a transducer [0027].
Consider claim 3, Kappus et al. clearly show and disclose the method wherein the focus point moves near the path to produce a phase function with reduced high-frequency content for a transducer [0011 and 0028].
Consider claim 4, Kappus et al. clearly show and disclose the method, wherein the focus point moves near the path so as to produce a smooth radius versus time from a transducer [0090].
Consider claim 5. Kappis et al. clearly show and disclose the method, wherein the focus point moves so that it spends more time near locations in the curve with tight curvature or end points [0066 and 0169].
Consider claim 6, Kappus et al. clearly show and disclose the method wherein the path is filtered to reduce high-frequency spatial content [0214].
Consider claim 8, Kappus et al. clearly show and disclose the method wherein the path is subdivided into multiple focal points [0070].
Consider claim 9, Kappus et al. clearly show and disclose the method, wherein the multiple focal points are distributed along the path to produce a smooth phase function for a transducer [0193].
Consider claim 10, Kappus et al. clearly show and disclose the method, wherein the multiple focal points are distributed along the path to produce a phase function by choosing a path parameterization that gives a smooth distance versus time with reduced high-frequency content for a transducer [0027 and 0217].
Consider claim 11, Kappus et al. clearly show and disclose the method, wherein the multiple focal points are distributed along the path so as to produce a smooth radius versus time from a transducer [0090].
Consider claim 12, Kappus et al. clearly show and disclose the method, wherein the multiple focal points are distributed along the path such that the multiple focal points are more closely distributed at locations with tight curvature or end points [0066 and 0169].
Consider claim 13, Kappus et al. clearly show and disclose the method, wherein spatial locations of the multiple focal points are filtered to remove high-frequency content [0214].
Consider claim 14, Kappus et al. teaches similar method.
Kappus et al. does not teach the method, wherein the path is approximated by approximation functions using a curve fitting techniques with reduced high-frequency content.
In the same field of endeavor, Holzrichter et al. teaches wherein the path is approximated by approximation functions using a curve fitting techniques with reduced high-frequency content (Column 8 lines 63 to Column 9 Lines 14) for the benefit of modified white-acoustic-noise.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the path is approximated by approximation functions using curve fitting techniques with reduced high frequency content as shown in Holzrichter et al., in Kappus et al. method for the benefit of modified white-acoustic-noise.
Response to Arguments
Applicant’s arguments with respect to claims 1-14 have been considered but are moot because the newly amended claim limitations have been analyzed and rejected as set forth in the rejection above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK K WANG whose telephone number is (571)272-1938. The examiner can normally be reached M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACK K WANG/Primary Examiner, Art Unit 2687